                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 GERALD ANGELO BARCELLA,
                                                  Case No. 1:20-cv-00427-BLW
                        Plaintiff,
                                                  ORDER
          v.

 CORIZON, LLC, DR. REBEKAH
 HAGGARD, GEN BREWER, RONA
 SIEGERT, WARDEN ALBERTO
 RAMIREZ, and SELAH WORLEY,

                        Defendants.


         Pending before the Court in this prisoner pro se civil rights matter are various

motions filed by the parties, including Plaintiff Gerald Angelo Barcella’s Motion for

Temporary and Preliminary Injunction (Dkt. 5) and Motion for Appointment of Expert

Witness with a renewed request for appointment of counsel (Dkt. 40). The motions are

now adequately briefed. Having reviewed the parties’ briefing and the record in this

matter, the Court determines that oral argument is unnecessary and enters the following

Order.

                                      BACKGROUND

         Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”) currently incarcerated at the Idaho State Correctional Center (“ISCI”). Plaintiff

has been incarcerated for about 22 years and has suffered from back pain and radicular



ORDER - 1
pain for 13 years. Over the past several years, his back pain has worsened to the degree

he now describes it as “excruciating.” He has sciatic pain and other nerve pain radiating

into his legs, hips, buttocks, and testicle. Plaintiff asserts that the sedentary lifestyle

brought about by COVID-19 has increased his pain. In addition, Plaintiff once was able

to find relief from lying on his stomach, but that position no longer relieves his pain. He

has attended physical therapy and performed home exercises, which did not help and

sometimes increased his pain.

       Medical providers approved an off-site specialist appointment with neurosurgeon

William Bradley for October 21, 2019. After an examination, Dr. Bradley told Plaintiff

that he thought Plaintiff’s pain was caused by foraminal narrowing at the L4-L5 and L5-

S1 levels of the lumbar spine. Dr. Bradley wanted to first try steroid injections before

considering surgery, with follow-up to occur two to three weeks after the injection. Dr.

Bradley explained the potential dangers of back surgery to Plaintiff. In accordance with

Dr. Bradley’s advice, Plaintiff received an off-site spinal steroid injection on February

21, 2020.

       Also in February 2020, Nurse Practitioner Selah Worley offered a home exercise

program and another round of physical therapy to Petitioner, but Petitioner asserts that he

had already tried those options and that NP Worley’s proposed solutions were of the type

that increased, rather than decreased, his pain. (Compare Dkt. 31-1, p. 4, with Dkt. 36, p.

7.)




ORDER - 2
       A few weeks later, on March 3, 2020, Plaintiff reported to prison medical

personnel that the steroid injections did not help the pain. He requested that he be

scheduled for the off-site follow-up consultation recommended by Dr. Bradley. As of the

date he filed the Complaint, August 27, 2020, Plaintiff had not been scheduled to return

to Dr. Bradley. In response to Plaintiff’s grievance, medical personnel cited “COVID-19”

as their reason that he had not yet been sent to the specialist for an MRI and surgery

consultation. NP Worley now says that, despite Dr. Bradley’s recommendation for a

follow-up appointment if the steroid injection did not work, she determined a follow-up

visit was not necessary. (Dkt. 31-1, p. 3.)

       At this time, Plaintiff’s pain is not relieved by lying down or remaining stationery,

and so, despite his pain, Plaintiff carries on with his regular life activities the best he can,

because he is in pain no matter what he does. He says medical providers told him that,

because he continues to work, sometimes as a janitor and sometimes as a worker in

Correctional Industries, (1) his maintenance treatment is adequate, (2) they are justified in

not providing him with surgery, and (3) they will not provide further medical care until

he becomes debilitated. Defendants’ declarations in support of their filings generally

support Plaintiff’s assertions. Defendants also seem to assert that, because Plaintiff has

had a longstanding pain condition without new symptoms and complains only of

worsening pain from his longstanding condition, only conservative treatment options

should be made available to him. (Dkt. 31-1, p. 4.)




ORDER - 3
       Plaintiff further asserts that prison medical providers have caused him chronic

kidney disease by prescribing NSAID non-steroidal anti-inflammatory drugs (“NSAIDs”)

medications in large doses for treatment of his pain, especially the drug Indocin, over the

past 20 years. NP Worley represents that Plaintiff has Stage II chronic kidney disease

(Dkt. 31-1, p. 9) with an estimated Glomerular Filtration Rate (GFR) of 56, but, in a brief

review of published chronic kidney disease stages charts, the Court sees that the cut-off

mark for Stage 2 is 60, with a GFR level of 56 signifying Stage 3 chronic kidney disease.

However, the Court is not a medical expert, and the charts are not admissible evidence

without adequate foundation.

       In the Initial Review Order, the Court determined that Plaintiff’s Complaint stated

the following colorable Eighth Amendment medical treatment claims: (1) that Defendants

Dr. Rebekah Haggard, Nurse Brewer, and Nurse Practitioner Selah Worley treated him

multiple times for his symptoms in the same ways without taking additional or different

steps to resolve or reduce his pain; (2) that IDOC medical contract monitor, Rona Siegert,

denied his claims and refused to do anything further for him on behalf of the IDOC,

putting his surgery consultation on hold indefinitely, (now citing contradictory reasons

for that decision); and (3) that the alleged lack of adequate medical treatment resulted

from a policy, custom, or practice of Corizon, LLC, based on Plaintiff’s allegations that

several different medical personnel have sent him down a circular conservative treatment

path over and over again with no alleviation of his pain and no follow-up after the steroid




ORDER - 4
injections did not work—as well as telling him that he cannot obtain specialist care

during the COVID-19 pandemic (which has no end in sight).

  REQUEST FOR TEMPORARY AND PRELIMINARY INJUNCTIVE RELIEF

       Plaintiff filed a motion for a temporary restraining order and preliminary

injunction. (Dkt. 5.) The Court ordered Defendants to respond to the motion within 14

days after entry of this Order to show cause why Plaintiff should not be provided with a

video conference appointment or in-person appointment with Dr. Bradley or an

equivalent provider for a surgery consultation, if the follow-up visit has not already been

scheduled.

       In response to the Court’s Order, Corizon scheduled Plaintiff for an appointment

with Dr. Bradley’s Physician’s Assistant, Steve Wren, on October 27, 2020. (Dkt. 31, p.

3; Dkt. 36, p. 1.) PA Wren ordered a new MRI, an EMG, and back x-rays. Plaintiff

reports that on December 15, 2020, he was again seen by PA Wren; however, Plaintiff’s

x-rays were not forwarded to Dr. Bradley’s office in time for PA Wren to review them.

(See Dkt. 46, p. 2.) There seems to have been no update by either party regarding whether

Plaintiff had the MRI and EMG ordered by PA Wren, and, if so, what the results showed.

Plaintiff reports that, during the December 15, 2020 appointment, PA Wren ordered

another follow-up appointment between Dr. Bradley and Plaintiff to discuss surgery and

other options.




ORDER - 5
                                  STANDARDS OF LAW

   1. Standard of Law for Preliminary Injunctions

       Issuance of a preliminary injunction is appropriate where a plaintiff can show that

(1) there are “serious questions going to the merits,” (2) there is a “a balance of hardships

that tips sharply towards the plaintiff,” (3) “there is a likelihood of irreparable injury,”

and (4) “the injunction is in the public interest.” Alliance for the Wild Rockies v. Cottrell,

632 F.3d 1127, 1135 (9th Cir. 2011).

       The type of relief a plaintiff is seeking sets the stage for the court’s review of

whether a preliminary injunction should be granted: (1) a prohibitory injunction is

intended to preserve the status quo; (2) a mandatory injunction “goes well beyond simply

maintaining the status quo pendente lite and is particularly disfavored”; and (3) a request

for a mandatory preliminary injunction can be granted only if “the facts and law clearly

favor the moving party.” Stanley v. Univ. of S. California, 13 F.3d 1313, 1320 (9th Cir.

1994) (punctuation altered).

       In addition, in the prison context, the Prison Litigation Reform Act (PLRA)

provides that “[p]reliminary injunctive relief must be narrowly drawn, extend no further

than necessary to correct the harm the court finds requires preliminary relief, and be the

least intrusive means necessary to correct that harm.” 18 U.S.C. §3626(a)(2). Further,

“[t]he court shall give substantial weight to any adverse impact on public safety or the

operation of a criminal justice system caused by the preliminary relief.” Id.; accord

Nelson v. Campbell, 541 U.S. 637, 650 (2004) (“The Prison Litigation Reform Act of

1995 (Act) imposes limits on the scope and duration of preliminary and permanent

ORDER - 6
injunctive relief, including a requirement that, before issuing such relief, ‘[a] court shall

give substantial weight to any adverse impact on ... the operation of a criminal justice

system caused by the relief.’”).

   2. Standard of Law for Eighth Amendment Claims

         The Eighth Amendment protects the right to adequate medical care in prison, and

prison officials or prison medical providers can be held liable if their “acts or omissions

[were] sufficiently harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976).

         In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison [officials] in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). However, medical

malpractice or negligence will not support a cause of action under the Eighth

Amendment, Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam),

and a delay in medical treatment does not violate the Eighth Amendment unless that

delay causes further harm, McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1992),

overruled on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir.

1997).

         The Eighth Amendment does not provide a right to a specific treatment, Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997), and differences in judgment between an inmate

and prison medical providers regarding appropriate medical diagnosis and treatment are

not enough to establish a deliberate indifference claim, Sanchez v. Vild, 891 F.2d 240,

ORDER - 7
242 (9th Cir. 1989). To state an Eighth Amendment claim “involving choices between

alternative courses of treatment,” the plaintiff must plausibly allege “that the chosen

course of treatment ‘was medically unacceptable under the circumstances,’ and was

chosen ‘in conscious disregard of an excessive risk’ to the prisoner’s health.” Toguchi v.

Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (alteration omitted) (quoting Jackson v.

McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

       Stated another way, a plaintiff must plausibly allege that medical providers chose

one treatment over the plaintiff’s preferred treatment “even though they knew [plaintiff’s

preferred treatment] to be medically necessary based on [the plaintiff’s] records and

prevailing medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D.

Cal. 2015). In Toguchi v. Chung, where medical records showed that medical personnel

had been “consistently responsive to [the inmate’s] medical needs,” and there was no

showing that the medical personnel had “subjective knowledge and conscious disregard

of a substantial risk of serious injury,” the plaintiff was not permitted to proceed to trial

on an Eighth Amendment claim. Id., 391 F.3d at 1061. On the other hand, in Snow v.

McDaniel, a prisoner was permitted to proceed on his Eighth Amendment claim that for

three years prison doctors had ignored the consistent recommendation by two outside

specialists that the prisoner needed hip surgery to alleviate his severe pain and mobility

issues. Id., 681 F.3d 978, 981 (9th Cir. 2012), overruled on other grounds by Peralta v.

Dillard, 744 F.3d 1076 (9th Cir. 2014).




ORDER - 8
   3. Discussion

       The Court has determined that Plaintiff’s request for specific treatment at this

early stage of proceedings is not appropriate, because the facts do not clearly favor

Plaintiff, the moving party. That is not to say that Plaintiff cannot prevail at a jury trial.

Rather, presently, many unanswered questions remain about Plaintiff past, current, and

future care, and the burden is on Plaintiff to show that he meets the high standard for

temporary or preliminary injunctive relief. He has not done so.

       The Court preliminarily concluded upon reviewing Plaintiff’s Complaint and

Motion that his condition was serious enough that he required additional diagnosis from a

neurology expert—because that is what the neurology expert recommended if the steroid

treatment did not work. Defendants stand on the opinion of a Corizon nurse practitioner

with one year of experience (having completed her advanced degree in Fall 2019), in

disregarding the neurosurgeon’s advice for a follow-up appointment. (Dkt. 31-1, p. 3.)

That nurse practitioner determined, “in my medical judgment, it is not urgent or emergent

for Mr. Barcella to be seen by an office specialist for evaluation of a potential elective

back surgery at this time.” (Dkt. 31-1, p. 3.) That course of events is a red flag signaling

the need for further investigation.

       As Plaintiff describes it, his most recent follow-up visit to Dr. Bradley’s PA was

merely a stop along the way to a future diagnosis, because PA Wren recommended an

MRI and back x-rays. Without those tests, reports, and an opinion from Dr. Bradley (who

is under statutory obligation to supervise PA Wren’s decisionmaking), Plaintiff has not

shown a causal link between Defendants’ course of action and Plaintiff’s injuries.

ORDER - 9
       Neither is there any evidence in the record to show whether Plaintiff’s (what

appears to be Stage 3) chronic kidney disease was caused by the chronic use of NSAIDs

over the past 20 years of IDOC incarceration. However, Defendants’ disavowal of

causation is too vague to leave the issue behind without further investigation. Defendants

say his condition was not caused by overuse of NSAIDs for pain management, but they

do not point to any of Plaintiff’s records that show other potential causes for his chronic

kidney disease. A brief review of case law shows that, more than a decade ago, it was

known that chronic use of NSAIDs could lead to kidney damage. See, e.g., Muhammad v.

United States, No. CIV A 08-CV-131-KKC, 2009 WL 3161481, at *3 (E.D. Ky. Sept. 28,

2009) (“While Muhammad continued to request additional or stronger pain medication, a

December 8, 2006, note in his medical records indicates a strong concern on the part of

the medical staff that, in light of Muhammad’s compromised immune system, the chronic

use of non-steroidal anti-inflammatory medications (NSAIDs) to address his pain

presented a potentially unacceptable risk of kidney or liver damage or ultimately renal

failure.”)

       In conclusion, the Court finds that it is unclear whether Petitioner’s back condition

requires surgery or a different treatment path. For a variety of reasons, many pain

sufferers outside of prison must accept a less-than-perfect solution when surgery is not an

option—for example, the best-possible non-opioid/non-NSAID pain medication under

the circumstances, ice and heat, meditation training, and/or yoga instruction. It is unclear

whether repeated use of the NSAIDs has caused Petitioner’s kidney damage. While



ORDER - 10
Plaintiff has not met his burden of proof at this stage of proceedings to warrant temporary

or preliminary injunctive relief beyond an order for Defendants to carry through with

providing the neurology expert with the tools needed to complete their diagnosis, the

Court does see the need for additional medical opinions to help the factfinder in a merits

determination.

                    MOTION FOR APPOINTMENT OF EXPERT

       The Court may permit an expert witness to testify to help the trier of fact

determine any fact at issue. Fed. R. Evid. 702. Federal courts have discretion to appoint

neutral court expert witnesses. Fed. R. Evid. 706(a)&(d); Walker v. American Home

Shield Long Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999). The Court may

exercise its discretion to appoint an independent expert witness when “scientific,

technical, or other specialized knowledge will assist the trier of fact to understand the

evidence or determine a fact in issue.” Fed. R. Evid. 702. An example of a complex

scientific issues for which an expert would be helpful is “evaluating contradictory

evidence about an elusive disease of unknown cause,” such as fibromyalgia. Walker v.

American Home Shield Long Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999).

       Importantly, federal district courts have recognized that, “[r]easonably construed,

Rule 706 does not contemplate the appointment of, and compensation for, an expert to

aid one of the parties.” See, e.g., Gamez v. Gonzalez, 2010 WL 2228427, *1 (E.D.Cal.

June 3, 2010) (internal quotations, punctuation and citations omitted). The principal




ORDER - 11
purpose of a court-appointed expert is to assist the trier of fact from a position of

neutrality, not to serve as an advocate.1

        In this matter, there are two separate issues requiring medical expertise. One is

whether surgery or a new and different course of treatment is appropriate for Plaintiff’s

pain, arising from the condition of his spine and nerves. That information can be obtained

from Dr. Bradley, the treating physician, in the regular course of treatment. It appears that

Dr. Bradley is independent of Corizon and Plaintiff.

        The second issue is one of causation of Plaintiff’s chronic kidney condition, which

is the type of specialized knowledge that would be especially helpful to a layperson

factfinder. Therefore, the Court will appoint a Rule 706 expert for a limited purpose. The

parties will share the expense of the expert, with the Pro Se Pro Bono Program paying

$1,000.00, Plaintiff paying $200.00, and the Corizon Defendants and the IDOC

Defendants to each pay one-half of the remaining cost of a nephrologist.

        The Court will also appoint pro bono counsel for a limited purpose: to help

Plaintiff draft any follow-up requests for disclosure or discovery; to help Plaintiff select

two nephrologists who might serve as a court expert; and to review the medical records



        1
           The in forma pauperis statute, 28 U.S.C. § 1915, does not authorize federal courts to appoint or
authorize payment for expert witnesses for prisoners or other indigent litigants. Ordinarily, the plaintiff
must bear the costs of his litigation, including expert expenses, even in pro se cases. See Pedraza v.
Jones, 71 F.3d 194, 196 (5th Cir. 1995); Malik v. Lavalley, 994 F.2d 90 (2d Cir. 1993); Boring v.
Kozakiewicz, 833 F.2d 468, 474 (3d Cir. 1987) (inmate’s dilemma in being unable to proceed with suit
because of inability to pay for expert witness was no different than that of non-prisoner claimants who
face similar problems; to authorize government funding for such fees would, in effect, be granting
inmates better treatment than fellow citizens who are not incarcerated). To help bridge the gap, the Court
has instituted the Pro Se Pro Bono Program to aid in the payment of costs for indigent litigants.


ORDER - 12
and reports of the neurosurgeon and nephrologist with Plaintiff to evaluate the case. At

that point, pro bono counsel may decide whether to continue to represent Plaintiff at any

settlement conference, in summary judgment proceedings, and/or at a jury trial.

                DISCLOSURE FROM DEFENDANTS AND REQUESTS
                     FOR INFORMATION FROM EXPERTS

       During the course of disclosure, Defendants shall disclose to Plaintiff, to the best

of their ability to do so, the following:

    the cumulative amount of NSAIDs Plaintiff has consumed each year for each year
     he has been incarcerated.

    whether, and if so, when, Defendants learned that there was a causal link between
     NSAIDs and chronic kidney disease recognized in the field of medicine.

    whether, and if so, when, Defendants made decisions to change its prescriptions, if
     it did, in response to the information about NSAIDs’ effects on the kidneys.

       Corizon and Plaintiff shall seek the following information from Dr. Bradley (not

PA Wren, because, under Idaho law, physician’s assistants must be supervised by

physicians) in the form of a letter or written report in the course of his continuing

consultation:

    Was there a point in time when the age of Plaintiff’s back injury decreased its
     potential curative value or rendered his injury irreparable?

    What course of treatment does Dr. Bradley recommend and why?

    If Dr. Bradley does not recommend surgery, what possible pain medications does
     Dr. Bradley recommend, taking into consideration Plaintiff’s imprisonment, the
     country’s Opioid crisis, and the contraindication for NSAIDs because of Plaintiff’s
     chronic kidney disease?




ORDER - 13
    If Dr. Bradley does not recommend surgery, what other alternative,
     complementary, or integrative options does Dr. Bradley recommend for pain
     management, taking into consideration Plaintiff’s imprisonment?

   Among other information that the parties believe is important to the chronic kidney

disease issue, the nephrologist will be asked to address the following:

    Is it reasonably medically probable that there is a causal link between NSAIDS

       and Plaintiff’s chronic kidney disease?

    Why is a causal link more or less probable based on Plaintiff’s medical history?

    What other causes of the chronic kidney disease, if any, are more or less probable

       from his medical history?

    What is the likely course of Plaintiff’s condition for the remainder of his life?

                                         ORDER

       IT IS ORDERED:

   1. Plaintiff’s Motion for Preliminary Injunction and Temporary Restraining Order

       (Dkt. 5) is DENIED.

   2. Defendants’ Motion for Extension of Time to File Response (Dkt. 17) is

       GRANTED. The Response (Dkt. 31) is deemed timely.

   3. Plaintiff’s Motion for Acceptance of Late Motion (Response) (Dkt. 26) is

       GRANTED. The Response (Dkt. 27) is deemed timely.

   4. Plaintiff’s Motions to File Extended Reply (Dkt. 34) and for Extension of Time

       (Dkt. 35) are GRANTED.




ORDER - 14
  5. Plaintiff’s Motion for Extension of Time to File Reply re: Expert Witness and

     Appointment of Counsel (Dkt. 46) is DENIED as MOOT.

  6. Plaintiff’s Motion for Appointment of Counsel (Dkt. 40) is GRANTED in part and

     DENIED in part. The Court’s Pro Se Pro Bono Program Coordinator shall take

     steps to attempt to find limited purpose counsel for Plaintiff immediately. The

     Coordinator is not always able to find counsel willing to work without

     compensation, and so Plaintiff should continue to pursue his matter pro se while

     the search for counsel proceeds.

  7. The Clerk of Court shall provide a copy of this Order to the Pro Se Pro Bono

     Program Coordinator.

  8. Plaintiff’s Motion to Appoint Expert Witness (Dkt. 40) is GRANTED in part and

     DENIED in part. No later than February 26, 2021, Plaintiff (whether or not

     counsel has been appointed by that date), the Corizon Defendants, and the IDOC

     Defendants each shall submit two names of local nephrologists who might serve as

     the Court’s expert in this matter, including the cost of their services. When

     contacting the nephrologist, the parties shall not give names or details of the case

     or make any argument in support of their position ex parte, but may generally state

     that they are looking for a neutral court expert to review medical records and write

     a report (and potentially testify at trial) regarding whether there is a reasonable

     medical probability that a prisoner plaintiff’s chronic kidney disease was caused




ORDER - 15
     by use of NSAIDs for pain management of a back condition and what Plaintiff’s

     future probably holds for him regarding his kidney condition.

  9. Counsel for the Corizon Defendants shall be in charge of ensuring that the bill for

     the court expert is paid from the funds of all parties, as delineated above.

  10. Plaintiff shall withdraw the sum of $200 in such increments as he can afford and

     forward such payments to counsel for Corizon when counsel provides a bill to

     him.

  11. The Court’s Pro Se Pro Bono coordinator shall forward the sum of $1,000 from

     the program’s funds to counsel for the Corizon Defendants for payment of the

     court expert when counsel provides a bill to the coordinator.

  12. Defendants shall supplement their disclosures with the information set forth above

     no later than February 12, 2021. Should Defendants require any information from

     Plaintiff regarding his past medical history, they shall request supplemental

     disclosure from him by January 22, 2021, and he shall respond by February 12,

     2021. Plaintiff shall cooperate in providing signed HIPAA releases for any past

     medical providers requested by Defendants.

  13. If counsel is appointed for Plaintiff, then counsel shall confer and suggest in a

     joint motion to amend the pretrial schedule new supplemental disclosure and

     discovery deadlines, a new dispositive motion deadline, and a potential time frame

     for a settlement conference.




ORDER - 16
